UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6196


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN MCDONALD,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:04-cr-00255-JRS-2)


Submitted:   August 25, 2011                 Decided:   August 29, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin McDonald, Appellant Pro          Se. Stephen Wiley Miller,
Elizabeth Wu, Assistant United         States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin McDonald seeks to appeal the district court’s

orders denying       relief       on   his      28    U.S.C.A.     § 2255   (West    Supp.

2011)     motion    and     his     other       various      motions    attacking     his

conviction.        These orders are not appealable unless a circuit

justice    or    judge     issues      a   certificate       of    appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that   reasonable   jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,     537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that McDonald has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We deny all of McDonald’s outstanding motions.                       We

dispense     with        oral   argument        because      the    facts    and    legal



                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3